Citation Nr: 1820937	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-17 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to August 1966.  The Veteran died in July 2017.  The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran's claims file is currently under the jurisdiction of the St. Petersburg, Florida RO.

The claim for service connection for PTSD is currently on appeal before the Board.  The Board is aware of the holding in Clemons v. Shinseki, 23 Vet.App. 1 (2009) that provides that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  However, the Board does not find that characterization of the issue on appeal warrants expansion to include multiple acquired psychiatric disabilities as the record does not reflect diagnoses of multiple psychiatric disabilities.  See November 29, 2010 examination report.  Further, a claim for service connection for an acquired psychiatric disability, other than PTSD, has not been adjudicated by the RO or developed for appellate consideration.  


FINDINGS OF FACT

1.  The probative evidence of record does not reflect a hearing loss disability for VA purposes.

2.  The Veteran's tinnitus is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of his military service or any incident therein.  

3.  The competent evidence of record does not reflect a diagnosis of PTSD in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the appellant's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria - Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to establish service connection on a direct-incurrence basis, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Analysis - Bilateral Hearing Loss

The appellant contends that the Veteran had bilateral hearing loss disability that was related to his active service.  See, January 2010 VA examination.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 as requiring the existence of a current disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thus, a hearing loss disability for VA purposes is defined by 38 C.F.R. § 3.385 and is based on objective audiometric and speech recognition testing.  In this case, the record is absent for evidence of current bilateral hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or in proximity to the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Specifically, the January 2010 VA examination includes an audiogram report revealing the following findings, measured in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
35
LEFT
15
15
20
15
35

The Veteran had 98 percent speech discrimination in the right ear and 98 percent speech discrimination in the left ear using the Maryland CNC word list.  Thus, the audiological testing conducted in conjunction with the January 2010 VA examination did not reveal findings that would indicate a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 in either ear.  There are no other audiological measurements of record dated any time during the appeal period or in proximity to the claim for service connection that shows a hearing loss disability for VA purposes in either ear.

The Board has considered the appellant's contention that the Veteran had hearing loss that began during his active service.  The appellant, as a lay person, is competent to report that the Veteran had difficulty hearing; however, she is not competent to diagnose a hearing loss disability for VA purposes.  See Kahana v. Shinseki, 24 Vet. App. 428, at 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, at 1336-37 (Fed. Cir. 2006).  Diagnosing a hearing loss disability for VA purposes involves diagnostic medical testing and requires medical expertise and knowledge the appellant has not been shown to possess.  Therefore, the appellant's reports of hearing loss do not constitute competent evidence of current bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385

As noted above, in the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case the record is absent for competent evidence of bilateral hearing loss disability for VA purposes during or in proximity to the appeal period.  Without evidence of a current hearing loss disability for VA purposes, the Board need not address the other elements of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - Tinnitus

The appellant contends that the Veteran had tinnitus that was related to his active service.  Specifically, in 2010 the Veteran indicated that he believed his tinnitus was related to noise exposure during active service while working aboard the USS Kitty Hawk.  See, January 2010 VA examination.  The Veteran further stated that he first experienced tinnitus in 2001, 35 years after his separation from active service.  Id. 

As noted above, to establish service connection for a disability on a direct-incurrent basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  See also 38 C.F.R. § 3.303. 

Tinnitus is readily observable by laypersons and medical expertise is not required to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to describe his tinnitus symptomatology after service, and such subjective complaints have been documented by the medical evidence of record, to include the January 2010 VA examination report.  As a result, the Board finds that the Veteran had a disability of tinnitus during or in proximity to the appeal period.

As to an in-service event, injury or disease the Veteran's DD 214 reflects that he was stationed aboard the USS Kitty Hawk with a military occupational specialty (MOS) of magazine keeper.  Therefore, his reports of in-service exposure to noise from aircraft aboard the USS Kitty Hawk are consistent with the circumstances of his service.  See 38 U.S.C. § 1154 (b).  Accordingly, there is also evidence of in-service acoustic trauma and the element remaining for consideration as to direct service connection is whether the Veteran's tinnitus was related to his in-service acoustic trauma.    

With respect to a nexus between the Veteran's tinnitus and his in-service acoustic trauma, the only competent medical opinion of record is the January 2010 VA examination.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported a history of noise exposure during his military service as an aviation ordinance specialist.  He stated that he was exposed daily to planes and the flight deck.  The Veteran further denied noise after his separation from active service.  The Veteran stated that he first experienced tinnitus in 2001.  The VA examiner opined that the Veteran's tinnitus is less likely as not due to his military noise history since the Veteran first reported tinnitus in 2001, 35 years after discharge from military service.  Additionally, the VA examiner stated that his tinnitus is likely due to a combination of civilian occupation and the Veteran's current medication.      

The only evidence indicating an association between the Veteran's tinnitus and active duty are the Veteran's and the appellant's own assertions.  It is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159 (a) (1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  However, as the origin or cause of tinnitus is not a simple question that can be determined based on personal observation by a lay person, the Veteran's lay statements at the January 2010 VA examination, and the appellant's lay statements, are not competent to establish medical etiology or nexus.  Id.  It is not shown that the Veteran was, nor that the appellant is, qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of tinnitus.  As such, the Board finds the question of whether the Veteran's tinnitus had its onset during active duty does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the lay statements provided by the Veteran and the appellant are not competent evidence as to whether the Veteran's tinnitus was related to active service.  Moreover, such a finding is not supported by the record.  Specifically, the January 2010 VA examiner opined that since the Veteran's tinnitus began 35 years after service it is less likely than not related to his in-service acoustic trauma.  The length of time that elapsed between active service and the initial documentation of demonstration of the disability at issue is for consideration, and weighs against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).

The Board has also considered whether the Veteran is entitled to service connection for tinnitus as a "chronic disease."  See 38 C.F.R. § 3.303 (b).  As an organic disease of the nervous system, tinnitus is considered in the list of "chronic" diseases under 38 C.F.R. § 3.309 (a).  The Board notes that the Veteran stated he first experienced tinnitus in 2001, 35 years after his separation from active service.  However, the Veteran has not argued, and the record does not show, that he suffered from tinnitus during service or within one year of separation from service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303 (b), 3.307, and 3.309.  The prolonged period from separation from service until 2001 without complaints and/or treatments for tinnitus is evidence for consideration in determining continuity of symptomatology and weighs against a claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

In summary, the most probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's tinnitus and his in-service acoustic trauma.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Analysis - PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

The provisions of 38 C.F.R. §§ 3.384 , 4.125, 4.126, 4.127, and 4.130 were updated via a final rule, effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV. The changes are applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit. The Board notes that the appellant's case was certified to the Board before the effective date of the final rule.  Thus, the Board will refer to the DSM-IV criteria herein.

The Veteran reported several alleged stressors to include seeing airplanes crash into the deck of the USS Kitty Hawk and a fire in the engine room.  However, as will be discussed below, service connection for PTSD is being denied due to the absence of a diagnosis of PTSD.  Therefore, the Board will only address the element of service connection that is missing, i.e., competent evidence of a current disability.  38 C.F.R. § 3.304 (f).  

The VA medical treatment records are absent for any diagnosis of PTSD.  The Veteran was provided a VA PTSD examination in November 2010.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted the Veteran's alleged stressors and stated that the Veteran had difficulties giving the names, dates and specific descriptions of the incidents.  The examiner further stated that when the Veteran described the incidents there was no anguish or any expression of emotion noted.  The Veteran stated that he had never seen a mental health practitioner.  Upon examination, the VA examiner stated that there was no frequency, severity, or duration of symptoms concerning PTSD.  The VA examiner concluded that the Veteran did not have PTSD.  Therefore, there is no diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a) at any time during the appeal or proximate to the service connection claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013). 

The Board recognizes the appellant's belief that the Veteran had PTSD.  The appellant is competent to attest to lay-observable symptomatology; however, she is not competent to diagnose the Veteran with PTSD.  Jandreau, 492 F. 3d at 1372; see Kahana, 24 Vet. App. at 438.  In a claim of service connection for PTSD, there is a legal requirement that the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the DSM-IV.  38 C.F.R. § 3.304.  Accordingly, the diagnosis of PTSD is a complex medical question.  The appellant has not been shown to possess the requisite medical expertise or knowledge to diagnose PTSD in accordance with the DSM-IV.  Therefore, her statements regarding PTSD are not considered competent and are not probative as to whether the Veteran had a diagnosis of PTSD.

As stated above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, 104 F. 3d at 1328.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  There is no evidence of a competent diagnosis of PTSD.  

In light of the absence of a competent diagnosis of PTSD, service connection for PTSD is denied.  38 C.F.R. § 3.304 (f); 4.125.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. 



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


